          Case:Ul 1:18-cv-02861         Document
                  ,'Eu n8o0 addiuonal 8pac6           #: 78
                                            for ANY sec[on.     Filed:
                                                            ploase atBch 11/13/18     Page
                                                                         sn addiUonal sheBt and1referBncs
                                                                                                  of 2 PageID        #:1051
                                                                                                          that Becllon,l

                                           UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF ILLINOIS

 Plaintiff(s) g          r,*r€ o F tL                               )
                                                                    )          t3,m1r ffr,.      plfrdlv                 zS G t
                    v.                                              )
                                                                    )
                                                                    )              Judge:
                                                                                                  \Nooo
 Defendant(s)                                                       )
                To €e        PctY .1'               .-Q-
                                                                    )
                           MOTION FOR ATTORNEY REPRESENTATION
                (NOTE: Fallure to complete alt ltems may resutt ln the denlal of this motlon.)

t.   I,        De,nyrts                 Toc&Pe4                                declare that I am the (check appropriatebox)
     E phintiffftdefendant in this case and that I am unable to afford                            the services ofa$ attomey. I
     hereby ask thb Court for an attorney to represent me in this case.

     I declare that I have contacted the following attomeys/ organizations seeking reprcsentation:
     (NOTE; Thls item must be completed.)
          o      9ey(a.t*-     59r^,v                                    p (guntlC! +                       ,r*Ur{
          6      Chartn * Lonl
                                                                                                FI LED
          a      ftl *tc.  Brouvn
     but I havE been unable to find an attorney because:
                                                                                                    NO\/    I   3   2018


                                                                                             THOMAS G. BRUTON
                                                                                          CLERK, U.S. DISTRICT COURT


3.  I declare that (check        all that apply):
(lVow:)
     tr       | am notcurrently represented by an attomey requested by the Court in any federal criminal or
              civil case.
     OR

     X        I am currcntly reprcsented by an attorney requested by the Court in a federat                           criminal orcivi]
              casc. The case is described on the back ofthis page.                        lSCv qo(?
                                                                                          tl a ruhcorll/ f 71 11r,2a n4                  ,t
(Eorlter:)                                                                                'T'oCpfcn C* *(
     D        I have nol previously been represented by an attorney requested by the Court in any federal
              criminal or civil case.
     OR
     tr       I have previously been represented by an attorney requested by the Court in a federal criminal or
              civilcase. The case is described on the back of this page.

4.   I declare that (check one):
     tr       I have attached an originat Application for Leave to Proceed                      In Fornn Pauperls detailingmy
              financial status.

                                               for AlrlY section. plmso atlaclr an 8ddtuonal shEel and referencE   hat 3iq{dtJ
                  $f you need addillonal spaca
t
             Case: 1:18-cv-02861 Document #: 78 Filed: 11/13/18 Page 2 of 2 PageID #:1052
                  flf   pu   need addlUonal rpace for ANY secUon, pleass sttach en addlttonal slreet and rslennco thst
                                                                                                                       .ecilon.l
      tr     I have previously filed an Application for Leave to Proceed In                          Forma pauperlsin ttris case,   and
             it is still uue and conect.

      tr     I have previously filed an Apptication for Leave to Proceed In Forma pauperlsin
                                                                                             this case.
             llowwer, my financial status has changed and I have attached an Amendsd Application to
             Proceed In Forma Pauperls to reflect my cunent financial status.


      tr     I declare that my highest levet of education is (check one):


             E Grammarschool El Some high school                                              tr   Higtr schoot graduate

             El   Some        college                  E College graduate                    Xort-gr.duate
      tr     I dectare that my ability to speak, write, and/or read English is limited because English is not
                                                                                                              my
             primary languge. (Check only if applicable.)


7.    tr     I declare tlrat this form andfor other documents in this case were prepared with the help of an
             attomcy from the U.S. District Court Pro SeAssistance Program. (Check onty ifapplicable.)

8. z:l declare under penalty of perjury that the foregoing is true and correct.

      Movant's Signature                                                            Street Address

        LD   /g /to                                                                     UrAqnq,                     tC blSOJ
      Date                                                                          City, State, Zip

other cases in which an attorney requested by this Court has represented me:


                                    y'4croh< a4t Inru.rorc v I

    Atorney's   Name: .fohuc /cr . tutt'taau                                rhe   case is   still pending:

    The appointmeut w8s            limited to settlement assistance:             Yes No)(


                                                                            The case is still      pending: Yes       _No _
    The appoiutment was            limited to setttement assistanco: Yes              _       No
    CaseName:

    Attoroey'sName:                                                         The case is still      pending: Yes _No

    The appointment was            limited to settlement assistance:             Yes          No
                  $l you need addluonst 3psco for At'lY rscllon. plesee attadr an addltlonsl shael 8rd rcrorsnco hat    sadlod
